Citation Nr: 1421327	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file. 

In October 2011, the Board reopened the Veteran's previously denied claim for entitlement to service connection for ankylosing spondylitis, and it remanded the claim for further development.  The requested development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's current ankylosing spondylitis is not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for ankylosing spondylitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his May 2011 hearing, the Veteran agreed to waive any error in the content or timing of the notice provided to him.  The duty to notify is satisfied.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in February 1988.  A VA opinion was obtained in July 2010 and a VA examination was conducted in December 2011.  The record does not reflect that the examination and opinion were inadequate for rating purposes.  The Veteran's claim file was reviewed and an adequate rationale for the opinions offered was provided in both cases.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection for Ankylosing Spondylitis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran's DD-214 reflects that he served in the Republic of Vietnam and that he was awarded the Combat Infantryman Badge.  His statements regarding any in-service injury or incurrence of back pain are accepted if consistent with the circumstances, conditions and hardships of his combat service. 38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

VA treatment records, private treatment records, and VA examinations reflect that the Veteran is diagnosed as suffering from ankylosing spondylitis, "a form of degenerative joint disease that affects the spine."  Dorland's Illustrated Medical Dictionary 1779 (31st ed. 2007).  The current disability criterion is met.  

The Veteran's service treatment records show no complaints of or treatment for back pain or any back disability.  His August 1967 medical examination at separation noted no spinal disabilities; on his August 1967 report of medical history at separation, the Veteran denied suffering from recurrent back pain.  

That said, the Veteran has described suffering from back and neck injuries as a result of his combat service.  At his May 2011 hearing, the Veteran stated that he jumped out of helicopters while carrying equipment; he stated that he suffered from back and neck pain during and after his active service as a result of these injuries.  He described suffering from similar injuries at his February 2011 VA examination.  

The Veteran served in combat in Vietnam, and his description of his injuries is consistent with the circumstances of his combat service.  His statements are accepted as true, and they establish an in-service incurrence of back and neck injuries, notwithstanding the lack of corroborating records.  

The remaining question is whether the Veteran's current ankylosing spondylitis is related to his in-service, combat related injuries.  There are opposing opinions on this question.  

In support of the Veteran's contention is a January 1994 letter from C.J.M., MD.  Dr. C.J.M. stated that the Veteran has findings of "advanced spondyloarthropathy."  He stated that the Veteran dates the onset of his arthritis to his service in Vietnam.  Dr. C.J.M. stated that the Veteran has strict limitation of motion in his spine, and complete fusion of the sacroiliac joints and good fusion of the cervical and lumbar facet joints.  Dr. C.J.M. concluded that the Veteran's illness represents a probable advanced Reiter's syndrome or an unclassifiable spondyloarthropathy which developed during the Veteran's active service.  

In records from 2007 to 2010, one of the Veteran's VA physicians stated that his ankylosing spondylitis is service-connected; it is not clear whether this doctor meant that the condition was already service connected, or whether he was stating that it should be.  In an August 2007 VA rheumatology consultation, for instance, this doctor wrote that the Veteran suffers from ankylosing spondylitis dating back to the time of his service; he added "this is a service-connected condition."  In a January 2009 rheumatology consultation, this same doctor stated that the Veteran suffered from ankylosing spondylitis during his active service, and that this is a service connected disorder.  Other records from this doctor contain similar information.  

Against the Veteran's claim are a January 2010 VA opinion and a December 2011 VA examination.  The January 2010 opinion concluded that the Veteran's ankylosing spondylitis is not secondary to his service-connected diabetes or peripheral neuropathy (though the Veteran has never contended that such a link exists).  The examiner noted that diabetes is a major risk factor for peripheral neuropathy, but it is not a major risk factor for ankylosing spondylitis.  Instead, his ankylosing spondylitis is a completely separate entity involving the joint and spine, and it has no nexus to diabetes or to peripheral neuropathy.  

In a December 2011 VA examination, the examiner determined that it is less likely than not that the Veteran's ankylosing spondylitis is related to his active service, including his history of jumping out of helicopters in Vietnam.  The examiner reviewed the Veteran's claim file, and he included excerpts of medical literature in support of his conclusion.  

The examiner stated that ankylosing spondylitis is a chronic multisystem inflammatory disorder with a strong genetic predisposition.  The current medical literature does not associate trauma as a precipitating cause for this condition.  He noted that the Veteran's first complaints of back pain came long after his separation from active service (his first complaints were in the early 1980s), and that the Veteran's in-service injuries to his neck and back from jumping from helicopters probably caused acute but transient injuries.  The examiner summarized his conclusion, stating that based on the majority of current medical literature, traumatic injuries are not recognized as causes of or precipitating factors of ankylosing spondylitis; therefore, the Veteran's traumatic injuries are less likely as not associated with his present disability, and his ankylosing spondylitis is not caused by his active service.  

When there is a difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In light of these factors, the opinion of the December 2011 VA examiner is by far the most probative.  That examiner considered the Veteran's entire history, and he treated the Veteran's complaints of in-service back injuries as credible in formulating his opinion.  He offered a complete rationale, citing to specific records and medical literature.  

The positive opinions, on the other hand, are of significantly less probative value.  Neither the private opinion nor the multiple opinions of the VA treating physician are as detailed as that of the December 2011 VA examiner.  These opinions are short, make no references to the Veteran's particular medical history or to specific records, and include no rationale for their conclusions.  

The Veteran contends that his current disability is related to his active service.  While the Board has accepted his statements as proof of his in-service incurrence of back and neck injuries, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is not competent to relate his current disability to his active service, or to the injuries he suffered during combat.  Determining the etiology of ankylosing spondylitis requires medical expertise or training, and is not susceptible to lay opinion.  Jandreau, 492 F.3d at 1377.  


Further, while the Veteran is competent to state that he suffered back injuries during his active service (and his statements are given greater weight in light of the special considerations afforded to combat veterans), he is not competent to state that his ankylosing spondylitis began during his active service.  As in determining its nexus, a diagnosis of ankylosing spondylitis (as opposed to a simple back injury) requires medical expertise or training.  The fact that the positive nexus opinions relied on the Veteran's recitation of his medical history - including his contention that he had suffered from ankylosing spondylitis during his active service - is a reason to find those opinions to be of questionable probative value.  

Finally, the Veteran does not demonstrate a continuity of symptomatology since his active service.  Though the Veteran contends that he suffered from back pain during his active service and continuously thereafter, his contentions are contradicted by the record.  He was not diagnosed as suffering from any back disability at his separation, and he denied suffering from recurrent back pain on his report of medical history at separation.  The first complaint of back pain came in 1982, some 15 years after his separation.  These facts contradict the Veteran's statements, and they preclude granting service connection based on continuity of symptomatology.  

The preponderance of the evidence is against the claim for service connection for ankylosing spondylitis; there is no doubt to be resolved; and service connection for ankylosing spondylitis is not warranted.


ORDER

Entitlement to service connection for ankylosing spondylitis is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


